Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 5, 2013, is entered into by and among CARDTRONICS, INC., a Delaware
corporation (the “Borrower”), each of the Guarantors party hereto (the
“Guarantors”), each of the Lenders party hereto (the “Lenders”) and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (the “Agent”).

Preliminary Statement

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent entered into
that certain Credit Agreement dated as of July 15, 2010 (as hereby amended and
as from time to time further amended, modified, supplemented, restated or
amended and restated, the “Credit Agreement”), pursuant to which the Lenders
agreed to make available to the Borrower a revolving credit facility; and

WHEREAS, the Borrower has now asked the Agent and the Lenders to amend certain
provisions of the Credit Agreement, including, without limitation, an amendment
to increase the aggregate amount of the Lenders’ Commitments to $375,000,000, a
portion of which will be used by the Borrower to provide liquidity for the
acquisition of the ATM businesses of Cardpoint Limited (the “Target”); and

WHEREAS, in connection with the acquisition of the Target, the Borrower
contemplates that it will implement the transactions described on Exhibit A
attached hereto (together with any additional transactions related to the
acquisition, not adverse to the Lenders and consented to in writing by the
Administrative Agent and the Required Lenders, such consent not to be
unreasonably withheld (provided that any Lender who fails to object within
five (5) Business Days after the date the Borrower first requests such consent
in writing will be deemed to consent to such additional transactions) the
“Transactions”) and has asked for the amendment of certain provisions of the
Credit Agreement to accommodate the Transactions; and

WHEREAS, the Agent and Lenders are willing to do so subject to the terms and
conditions set forth herein, provided that the Borrower and Guarantors ratify
and confirm all of their respective obligations under the Credit Agreement and
the Loan Documents;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms.  Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to them in the Credit Agreement.

2. Amendments to Section 1.01.  (a) Section 1.01 of the Credit Agreement is
hereby amended by adding the following definitions, in alphabetical order: 

“Acquisition” means the acquisition of all of the equity interests in Cardpoint
Limited by a Restricted Subsidiary that is not an Obligor and that is
wholly-owned by the Borrower pursuant to the



HOU:3319233.12

 

--------------------------------------------------------------------------------

 

 

Acquisition Agreement, without amendment of material terms thereof not otherwise
approved by the Administrative Agent.”

“‘Acquisition Agreement’ means the draft purchase and sale agreement dated July
24, 2013 relating to the acquisition of Cardpoint Limited.”

(b)Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and replacing them with the following:

“Alternative Currency” with respect to any Loan means (a) Pounds Sterling, (b)
Euros and (c) a currency that (i) is readily available in the amount required
and freely convertible into Dollars on the Quotation Day for such Loan and the
date such Loan is to be advanced and (ii) has been approved by the
Administrative Agent and is available for funding from the Lenders in accordance
with Section 2.01(b).

“Foreign Subsidiary” means (a) any Subsidiary that is incorporated or organized
other than under the laws of the United States of America, any State thereof or
the District of Columbia and (b) any Subsidiary that is wholly owned by any such
Subsidiary described in clause (a).

“Senior Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the sum of (i) Consolidated Funded Indebtedness as of such date minus (ii)
Subordinated Indebtedness as of such date minus (iii) senior unsecured
Indebtedness or unsecured convertible Indebtedness, as applicable, permitted
under Section 6.01(n) to (b) Consolidated Adjusted Pro Forma EBITDA for the four
quarter period then ended. 

3.Amendment to Section 2.01(b).  The first sentence of Section 2.01(b) of the
Credit Agreement is hereby deleted and the following is substituted therefor:

“(b) Notwithstanding paragraph (a) above, Revolving Loans (but excluding
Revolving Loans that are Swingline Loans) may, at the option of the Borrower, be
requested in, converted into or issued, as applicable, in one or more of the
Alternative Currencies in an amount up to the Equivalent Amount of $85,000,000
calculated as of the date the Loans are requested.”

4.Amendment to Section 2.19.  Section 2.19 of the Credit Agreement is deleted in
its entirety and the following is substituted therefor:

“Section 2.19  Reserved.”

5.Amendment to Section 6.01.  Section 6.01 of the Credit Agreement is hereby
amended by adding the following subclauses (n) and (o) to the end of said
section:





-2-

HOU:3319233.12

--------------------------------------------------------------------------------

 

 

“(n)other unsecured convertible Indebtedness or senior unsecured Indebtedness
incurred in connection with the Acquisition in an aggregate amount not to exceed
$300,000,000, so long as such Indebtedness (i) does not have a maturity date
shorter than six (6) months following the Termination Date and (ii) has
covenants, taken as a whole, that are no more restrictive than the terms of the
Loan Documents in any material respects; and

(o)to the extent incurred in connection with the Acquisition, Indebtedness of
Restricted Subsidiaries that are not Obligors to other Restricted Subsidiaries
in an amount not to exceed £120,000,000 on a net basis;  provided, that the
Restricted Subsidiaries described in this subclause (o) shall be Wholly-Owned
Subsidiaries.”

6.Amendment to Section 6.04.  Section 6.04 of the Credit Agreement is hereby
amended by adding the following sentence to the end of said
section:  “Notwithstanding any of the foregoing, (i) the transfer of 100% of the
equity interests in Cardtronics Limited, a UK Limited Company to a Restricted
Subsidiary that is not an Obligor and that is wholly-owned by the Borrower in
connection with the Acquisition and (ii) the transfer by an Obligor to a
Restricted Subsidiary of any intercompany Indebtedness permitted by Section
6.01(o) owned by such Obligor in connection with the Acquisition in each case,
will be expressly permitted hereunder.”

7.Amendment to Section 6.05.  Section 6.05 of the Credit Agreement is hereby
amended by adding the following subclauses (i), (j) and (k) to the end of said
section:

“(i)to the extent made in connection with the Acquisition, Investments by
Restricted Subsidiaries in Restricted Subsidiaries that are not Obligors in an
amount not to exceed £120,000,000 on a net basis;  

(j)to the extent made in connection with the Acquisition and not otherwise
permitted under this Section 6.05, Investments by the Borrower in any Restricted
Subsidiary in an aggregate amount not to exceed £120,000,000 on a net basis
together with the Investments described in Section 6.05(i); and

(k)to the extent made in connection with the Acquisition and not otherwise
permitted under this Section 6.05,  Investments by any Restricted Subsidiary
that is not an Obligor in any Obligor.”

8.Amendment to Section 6.11.  Section 6.11 of the Credit Agreement is hereby
amended by adding the following sentence to the end of said section:

“Notwithstanding the foregoing, the Acquisition shall be deemed to be a Business
Acquisition notwithstanding the limitations contained in the definition thereof
or the requirements of this



-3-

HOU:3319233.12

--------------------------------------------------------------------------------

 

 

Section 6.11 and will be permitted hereunder so long as no Event of Default
shall exist before or immediately after giving effect thereto.”

9.Amendment to Schedule 2.01.  Schedule 2.01 of the Credit Agreement is hereby
deleted in its entirety and replaced with Schedule 2.01 attached hereto.

10.Consent. This Amendment amends certain sections of the Credit Agreement to
accommodate the Acquisition.  Notwithstanding anything contained in any Section
of the Credit Agreement to the contrary, the Borrower may consummate the
Transactions, and the Lenders hereby consent to the consummation of the
Transactions.

11.Conditions Precedent.  The effectiveness of this Amendment is subject to
satisfaction of the following conditions precedent:

(a)no Default or Event of Default shall exist;

(b)the Agent shall have received counterparts of this Amendment, duly executed
by the Borrower, the Guarantors and the Lenders;

(c)each of the Lenders whose Commitment did not increase after giving effect to
this Amendment shall have received a $5,000 work fee;

(d)each of J.P. Morgan Securities LLC and Bank of America Merrill Lynch,  as the
Arrangers, the Lenders and the Agent shall have received all fees required to be
paid to it, and all expenses for which invoices have been presented prior to the
date hereof (including the reasonable fees and expenses of legal counsel to the
Agent for which invoices have been presented at least forty-eight hours prior to
the date hereof), but without prejudice to the later payment of accrued fees and
expenses not so invoiced;

(e)the Agent shall have received (i) an officer’s certificate of the Borrower
and each Guarantor, attaching the certificate of formation (or similar document)
of the Borrower or such Guarantor, as applicable, certified by the relevant
authority of its jurisdiction of organization, a true and correct copy of the
resolutions of the board of directors (or similar governing body) of the
Borrower or such Guarantor authorizing the amendments contemplated hereby and
the incumbency and specimen signatures of each natural person executing this
Amendment on behalf of the Borrower or such Guarantor, and (ii) a good standing
certificate for the Borrower and each Guarantor from its jurisdiction of
organization;

(f)the Agent shall have received a copy of the Acquisition Agreement, which
shall be reasonably acceptable to the Agent;

(g)the Agent shall have received a schedule showing the Borrower’s calculation
of EBITDA on a pro forma basis taking into account the acquisition of the Target
and including all adjustments to EBITDA used in making such calculation; and

(h)to the extent requested by any Lender pursuant to Section 2.09(d) of the
Credit Agreement, the Agent shall have received for the account of such
requesting Lender,  an amended and restated promissory note reflecting such
Lender’s increased Commitment.



-4-

HOU:3319233.12

--------------------------------------------------------------------------------

 

 

12.Condition Subsequent.  Notwithstanding anything herein or in the Credit
Agreement to the contrary, (a) within two (2) Business Days of the closing of
the Acquisition, the Agent shall have received a fully executed copy of the
final Acquisition Agreement and (b) in the event that the Acquisition is not
consummated within 30 Business Days of the date of this Amendment, this
Amendment will cease to be effective and will be of no further force and effect,
and the Borrower will immediately repay any amounts outstanding in excess of the
Commitments in effect prior to this Amendment, together with all accrued, unpaid
interest.

13.Ratification.  Each of the Borrower and Guarantors hereby ratifies all of its
Obligations under the Credit Agreement and each of the Loan Documents to which
it is a party, and agrees and acknowledges that the Credit Agreement and each of
the Loan Documents to which it is a party are and shall continue to be in full
force and effect as amended and modified by this Amendment.  Nothing in this
Amendment extinguishes, novates or releases any right, claim, lien, security
interest or entitlement of any of the Lenders or the Administrative Agent
created by or contained in any of such documents nor are the Borrower nor
Guarantors released from any covenant, warranty or obligation created by or
contained herein or therein.

14. Representations and Warranties.  Each of the Borrower and Guarantors hereby
represents and warrants to the Lenders and the Administrative Agent that
(a) this Amendment has been duly executed and delivered on behalf of each of the
Borrower and Guarantors, (b) this Amendment constitutes a valid and legally
binding agreement enforceable against each of the Borrower and Guarantors in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (c) the
representations and warranties contained in the Credit Agreement and the Loan
Documents are true and correct on and as of the date hereof in all material
respects as though made as of the date hereof, except for such representations
and warranties as are by their express terms limited to a specific date, in
which case such representations and warranties were true and correct in all
material respects as of such specific date, (d) no Default or Event of Default
exists under the Credit Agreement or under any Loan Document and (e) the
execution, delivery and performance of this Amendment has been duly authorized
by each of the Borrower and Guarantors.

15.Release and Indemnity. 

(a)The Borrower hereby releases and forever discharges the Agent and each of the
Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now own or hold, whether known or unknown, for or
because of any matter or thing done, omitted or suffered to be done on or before
the actual date upon which this Amendment is signed by any of such parties
(i) arising directly or indirectly out of the Loan Documents, or any other
documents, instruments or any other transactions relating thereto and/or (ii)
relating directly or indirectly to all transactions by and between the Borrower
or its representatives and the Agent, and each Lender or any of their respective
directors, officers, agents, employees, attorneys or other
representatives.  Such release, waiver, acquittal and discharge shall and does
include, without limitation, any claims of usury, fraud, duress,



-5-

HOU:3319233.12

--------------------------------------------------------------------------------

 

 

misrepresentation, lender liability, control, exercise of remedies and all
similar items and claims, which may, or could be, asserted by the Borrower
including any such claims caused by the actions or negligence of the indemnified
party (other than its gross negligence or willful misconduct).

(b)The Borrower hereby ratifies the indemnification provisions contained in the
Loan Documents, including, without limitation, Section 10.03 of the Credit
Agreement, and agrees that this Amendment and losses, claims, damages and
expenses related thereto shall be covered by such indemnities.

16.Commitment Increase Agreement. 

(a)By its execution of this Amendment, each Lender hereto agrees that its
Commitment is hereby increased to the amount set forth opposite such Lender’s
name in Schedule 2.01 attached hereto.

(b)Each Lender hereto hereby acknowledges that it has, independently and without
reliance upon the Agent or any other Lender and based on the financial
statements referred to in Section 5.01 of the Credit Agreement and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Amendment and to agree to the various
matters set forth herein.  Each Lender hereto also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement.

17.Counterparts.  This Amendment may be signed in any number of counterparts,
which may be delivered in original, facsimile or electronic form each of which
shall be construed as an original, but all of which together shall constitute
one and the same instrument.

18.Governing Law.  This Amendment shall be construed in accordance with and
governed by the Law of the State of Texas without regard to any choice-of-law
provisions that would require the application of the law of another
jurisdiction.

19.Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Exhibit A – Transaction Structure Detail by Legal Entity

Schedule 2.01 – Commitments

 

-6-

HOU:3319233.12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.



 

BORROWER:

 

CARDTRONICS, INC.,  

a Delaware corporation

 

By: /s/ Todd Ruden

      Todd Ruden

      Senior Vice President – Planning & Treasurer

 

 

GUARANTORS:



CARDTRONICS USA, INC.,  

a Delaware corporation

 

By: /s/ Todd Ruden

      Todd Ruden

      Treasurer

 

 

CARDTRONICS HOLDINGS, LLC,  

a Delaware limited liability company

 

By: /s/ Todd Ruden

      Todd Ruden

      Treasurer

 

 

ATM NATIONAL, LLC,  

a Delaware limited liability company

 

By: /s/ Todd Ruden

      Todd Ruden

      Treasurer

 

 





Signature Page to Third Amendment to Credit Agreement

HOU:3319233.12

--------------------------------------------------------------------------------

 

 



 

 

ADMINISTRATIVE AGENT AND LENDER:

 

JPMORGAN CHASE BANK, N.A.

 

 

By: /s/ John Kushnerick

Name: John Kushnerick

Title: Vice President 

 







Signature Page to Third Amendment to Credit Agreement

HOU:3319233.12

--------------------------------------------------------------------------------

 

 



 

 

 

ALTERNATIVE CURRENCY AGENT

 

J.P. MORGAN EUROPE LIMITED

 

 

By: /s/ Belinda Lucas

Name: Belinda Lucas

Title: Associate

 

 

 







Signature Page to Third Amendment to Credit Agreement

HOU:3319233.12

--------------------------------------------------------------------------------

 

 



 

LENDER:

 

BANK OF AMERICA, N.A.

 

 

By: /s/ Gary L. Mingle

Name: Gary L. Mingle

Title: Senior Vice-President

 



 

 





Signature Page to Third Amendment to Credit Agreement

HOU:3319233.12

--------------------------------------------------------------------------------

 

 



 

LENDER:

 

WELLS FARGO BANK, N.A.

 

 

By: /s/ Victor Tekell

Name: Victor Tekell

Title: Senior Vice President

 







Signature Page to Third Amendment to Credit Agreement

HOU:3319233.12

--------------------------------------------------------------------------------

 

 



 

LENDER:

 

BBVA COMPASS  f/k/a COMPASS BANK

 

 

By: /s/ Adrayll Askew

Name: Adrayll Askew

Title: Senior Vice President

 



 

Signature Page to Third Amendment to Credit Agreement

HOU:3319233.12

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

By: /s/ Kelly Nash

Name: Kelly Nash

Title: Vice President

 



 

Signature Page to Third Amendment to Credit Agreement

HOU:3319233.12

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

SUNTRUST BANK

 

 

By: /s/ David Bennett

Name: David Bennett

Title: Director



 

Signature Page to Third Amendment to Credit Agreement

HOU:3319233.12

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

BRANCH BANKING AND TRUST COMPANY

 

 

By: /s/ Matt McCain

Name: Matt McCain

Title: Senior Vice President

 





 

Signature Page to Third Amendment to Credit Agreement

HOU:3319233.12

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

CAPITAL ONE, N.A.

 

 

By: /s/ Scott Miller

Name: Scott Miller

Title: Vice President

 





 

--------------------------------------------------------------------------------